DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 & 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest in combination with other claim features, a semiconductor package, comprising: at least one bridge structure disposed between the first die and the second die, wherein the first interposer comprises first through substrate vias and a first conductive structure over the first through substrate vias, and the first conductive structure is electrically connected to the first die, and wherein a critical dimension of the first conductive structure closer to the first die is greater than a critical dimension of the first conductive structure farther away from the first die.
Claims 2-13 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 16, the prior art of record fails to teach or suggest in combination with other claim features, a semiconductor package, comprising: a first redistribution layer structure disposed between the first interposer and the first die and between the second interposer and the second die; and a second redistribution layer structure disposed between the board substrate and each of the first interposer and the second interposer.
Claims 17-20 are allowed as being directly or indirectly dependent of the allowed independent base claim 16.

With respect to claim 21, the prior art of record fails to teach or suggest, a semiconductor package, comprising: a semiconductor package, comprising: a first interposer and a second interposer disposed side by side; a first die disposed over the first interposer; a second die disposed over the second interposer; at least one bridge structure disposed between the first die and the second die; a board substrate disposed below the first interposer and the second interposer; a first redistribution layer structure disposed between the first interposer and the first die and between the second interposer and the second die; and -5-Customer No.: 31561Docket No.: 095525-US-PAApplication No.: 17/090,899a second redistribution layer structure disposed between the board substrate and each of the first interposer and the second interposer.
Claim 22 is allowed as being directly or indirectly dependent of the allowed independent base claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timor Karimy whose telephone number is 571-272-9006.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/TIMOR KARIMY/
Primary Examiner, Art Unit 2894